Case 7:18--cr 00880- VB Document 2 Filed 12/13/18 Page 1 of 1/ §

OR§G !GEN§€._

UNITED STATES DISTRICT COURT

FOR THE

SOUTHERN DISTRICT OF NEW YORK

 

~~ x
UNITED STATES OF AMERICA,
v. m ft `
18 Cr. t
HECTOR MAY,
Defendant.
X

 

HECTOR MAY, the above-named defendant, Who is accused of violating Titlel$
United States Code, Section 1349; Title 15 United States Code, Section 8013-6 and 80b-17,
having been advised of the nature of the charge and of his rights, hereby Waives in open court

prosecution by indictment and consents that the proceeding may be by information instead of by

indictment /

D/efendant.

 

 

\M)unsel for Defendant.

Date: White Plains, NeW York
Decernber f §§ , 2018

 

